Citation Nr: 0201411	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  98-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from August 1964 to July 1968.

The appeal arises from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, denying entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.  

In March 2000, the Board remanded the case to the RO for 
additional development including affording the veteran an 
additional VA examination.  In August 2001, the Board 
remanded the case to the RO for additional development 
including addressing a claim for service connection for type 
2 diabetes on the basis of exposure to Agent Orange in 
service, and for reevaluation of the TDIU claim, including, 
if the TDIU claim were not otherwise granted, referral of the 
TDIU claim to the Director of the Compensation and Pension 
Service.

The veteran has not requested a hearing. 


REMAND

The Board in its March 2001 Remand required that the RO again 
address the TDIU claim, including, if the service-connected 
disorders did not meet the combined schedular percentage 
requirements for TDIU consideration under 38 C.F.R. 
§ 4.16(b),  referral to the Director, Compensation and 
Pension Service for extraschedular consideration.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996); VAOPGCPREC 6-96.  Such 
development was not completed by the RO, and the RO issued no 
Supplemental Statement of the Case addressing the TDIU claim.  

Where the Remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

The Board notes that the RO appropriately developed and 
addressed the veteran's claim for service connection for type 
2 diabetes secondary to Agent Orange exposure, as required by 
the August 2001 Board Remand.  The RO in December 2001 denied 
that claim and the veteran has not indicated a desire to 
appeal that denial.  To the contrary, the veteran's 
representative in a June 2001 letter indicated that the 
veteran was no longer pursuing that claim, as he had not 
served in Vietnam.

For the foregoing reasons, the case is again remanded to the 
RO for the following actions:

1.  The claim for TDIU should be 
submitted to the Director of the 
Compensation and Pension Service for 
extraschedular consideration in the 
manner prescribed in 38 C.F.R. §  4.16(b) 
(2001).  

3.  The RO should assure that the claim 
has been developed in compliance with the 
Veterans Claims Assistance Act of 2000.  

4.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is 
to procure clarifying data and to comply with recently 
enacted legislation, due process of law, and precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




